Allowable Subject Matter
Claims 1, 3, 5-9, 11-13, 16-18, 20-51 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	“determine a trend line for each cluster by applying a smoother to one or more fare returns in the cluster; a graphical user interface to display the trend line for the cluster”;
“calculating a distance metric comprising distance between each of the plurality of fare returns and all other fare returns; and applying a hierarchical clustering to the plurality of fare returns based on the calculated distance metric to determine the one or more clusters”;
“identifying a fare class in the selected cluster that has a lowest fare return of the fare classes in the selected cluster; and eliminating the identified fare class having the lowest fare return” 
 	The present invention discloses a system and method for managing fare collection in a public transit network.  The first allowable features of “determine a trend line for each cluster by applying a smoother to one or more fare returns in the cluster; a graphical user interface to display the trend line for the cluster.” is not disclosed by any prior art reference.  The closest prior art, Cowen (US 10255596 B2), discloses a method, apparatus, and computer program product for topping up prepaid payment cards for offline use.  The next closest prior art, Williams (US 20160283869 Al), discloses methods, servers and computer program products for inferring which fare classes are available for a specific flight or flights.  The method includes receiving observable, live bookable prices for that flight(s), in which that price information is not accompanied by complete fare class information for those flight(s), comparing the observable, live bookable prices with a set of prices calculated from stored data, and determining which fare class was used in the observable live bookable price by determining which fare class was used in the calculated price that matches most closely to the observable live bookable price.  The next closest prior art, Vossoughi et al (US 20200250896 Al) discloses a vehicle parking and mass transport 
The present invention discloses a system and method for managing fare collection in a public transit network.  The second allowable features of “calculating a distance metric comprising distance between each of the plurality of fare returns and all other fare returns; and applying a hierarchical clustering to the plurality of fare returns based on the calculated distance metric to determine the one or more clusters” is not disclosed by any prior art reference.  The closest prior art, Cowen (US 10255596 B2), discloses a method, apparatus, and computer program product for topping up prepaid payment cards for offline use.  The next closest prior art, Williams (US 20160283869 Al), discloses methods, servers and computer program products for inferring which fare classes are available for a specific flight or flights.  The method includes receiving observable, live bookable prices for that flight(s), in which that price information is not accompanied by complete fare class information for those flight(s), comparing the observable, live bookable prices with a set of prices calculated from stored data, and determining which fare class was used in the observable live bookable price by determining which fare class was used in the calculated price that matches most closely to the observable live bookable price.  The next closest prior art, Vossoughi et al (US 20200250896 Al) discloses a vehicle parking and mass transport beacon system (60) implemented with a beacon device (10) configured as a wireless identifier and authentication mechanism that offers a user a capability of bypassing infrastructures of commercial parking lots and facilities, mass transit systems, and taxi services when using them. However, Cowen, Williams and Vossoughi et al all fail to disclose the feature of “calculating a distance metric comprising distance between each of the plurality of fare returns and all other fare returns; and applying a hierarchical clustering to the plurality of fare returns based on the calculated distance metric to determine the one or more clusters,”.  This distinct feature has been added to independent claims 24 and 39, and renders them and all claims that depend from them allowable.
The present invention discloses a system and method for managing fare collection in a public transit network.  The first allowable features of “identifying a fare class in the selected cluster that has a lowest fare return of the fare classes in the selected cluster; and eliminating the identified fare class having the lowest fare return,” is not disclosed by any prior art reference.  The closest prior art, Cowen (US 10255596 B2), discloses a method, apparatus, and computer program product for topping up prepaid payment cards for offline use.  The next closest prior art, Williams (US 20160283869 Al), discloses methods, servers and computer program products for inferring which fare classes are available for a specific flight or flights.  The method includes receiving observable, live bookable prices for that flight(s), in which that price information is not accompanied by complete fare class information for those flight(s), comparing the observable, live bookable prices with a set of prices calculated from stored data, and determining which fare class was used in the observable live bookable price by determining which fare class was used in the calculated price that matches most closely to the observable live bookable price.  The next closest prior art, Vossoughi et al (US 20200250896 Al) discloses a vehicle parking and mass transport beacon system (60) implemented with a beacon device (10) configured as a wireless identifier and authentication mechanism that offers a user a capability of bypassing infrastructures of commercial parking lots and facilities, mass transit systems, and taxi services when using them. However, Cowen, Williams and Vossoughi et al all fail to disclose the feature of “identifying a fare class in the selected cluster that has a lowest fare return of the fare classes in the selected cluster; and eliminating the identified fare class having the lowest fare return,”.  This distinct feature has been added to independent claims 33 and 46, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
June 4, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628